Case: 1:20-cv-02402 Document #: 35-1 Filed: 06/30/21 Page 1 of 3 PageID #:350




                     Exhibit 1
   Case: 1:20-cv-02402 Document #: 35-1 Filed: 06/30/21 Page 2 of 3 PageID #:351




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ANDREW J. MAXWELL, not individually,               )
but as Trustee for the estate of Eduardo Garcia    )         Case No. 1:20-cv-02402
and Julia Escamilla (nka Julia Garcia), et al.,    )
                                                   )         Judge Rebecca R. Pallmeyer
                Plaintiffs,                        )
   vs.                                             )         Judge Heather K. McShain
                                                   )
WELLS FARGO BANK, N.A.,                            )
                                                   )
                Defendant.                         )

    DECLARATION OF ANGELA A. SMEDLEY IN SUPPORT OF DEFENDANT’S
             MOTION TO EXTEND DISCOVERY DEADLINES

I, Angela A. Smedley, hereby declare as follows:

         1.     I am an attorney licensed to practice in the State of New York, have been

admitted pro hac vice in the State of Illinois, and am a partner with Winston & Strawn LLP,

counsel for Wells Fargo Bank, N.A. (“Defendant”) in the above-captioned matter.

         2.     On June 23, 2021, I requested a 30-day extension for Wells Fargo to respond to

Plaintiff’s written discovery requests. Counsel for Plaintiff did not consent to a 30-day extension

of the discovery deadlines. On June 24, 2021, I reduced the request for an extension from 30

days to 21 days, and, later that day, counsel for Plaintiff refused to agree to a 21-day extension of

the discovery deadlines.

         I hereby declare under the penalty of perjury that the foregoing statements made by me

are true and correct.

Dated: June 30, 2021                          /s/ Angela A. Smedley
                                              Angela A. Smedley
   Case: 1:20-cv-02402 Document #: 35-1 Filed: 06/30/21 Page 3 of 3 PageID #:352




                                       Certificate of Service

       The undersigned, an attorney, hereby certifies that on the 30th day of June, 2021, the

foregoing Declaration of Angela A. Smedley in Support of Defendant’s Motion to Extend

Discovery Deadlines was filed electronically with the Clerk of the Court for the United States

District Court for the Northern District of Illinois, and was served by operation of that Court’s

electronic filing system on all parties of record.



       Dated: June 30, 2021                          /s/ Angela A. Smedley
                                                     Angela A. Smedley
